TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00822-CV



     Robert Goepp, Applicant for Guardian of the Person and Estate of Iraida Goepp,
                                      Appellant

                                              v.

 Debbie Pearson as Guardian of the Person of Iraida Goepp; John Crane as Guardian of
    the Estate of Iraida Goepp; Myra Goepp, and Heidi Goepp-Schurman, Appellees


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
        NO. C-1-PB-11-001181, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Robert Goepp has filed an unopposed motion to dismiss this appeal. We

grant Goepp’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 7, 2013